DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-5 and 14-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parramon et al. (Pub. No.: US 2005/0267546 A1); hereinafter referred to as “Parramon”.
Regarding claim 1, Parramon discloses an implantable neurostimulation system (e.g. see element 10) comprising: a pulse generator (e.g. see element 100) configured to generate one or several electrical pulses, the pulse generator comprising: a current ref”) configured to generate a reference current; and a stimulator comprising a stimulator circuit (e.g. see figure 6), wherein the stimulator circuit comprises a supply transistor (e.g. see [0056], “P-type source transistors”) having an output connected to one or several gates of one or several output transistors (e.g. see [0056], “N-type sink transistors”); and one or more leads (e.g. see [0025], element 120) connected to the pulse generator, the one or more leads comprising one or more electrodes (e.g. see [0025], element 110), wherein the one or more leads are configured to conduct the one or several electrical pulses from the pulse generator to the one or more electrodes (e.g. see elements 100, 110, 120).
Regarding claim 2, Parramon discloses a differential amplifier, wherein the output of the differential amplifier is arranged to drive the supply transistor.
Regarding claim 3, Parramon discloses the differential amplifier is arranged to drive the supply transistor as a function of a difference between a reference voltage and a common sensing voltage (e.g. see [0057], “A1”).
Regarding claim 4, Parramon discloses the pulse generator further comprises a switching control circuit (e.g. see [0037]).
Regarding claim 5, Parramon discloses the switching control circuit is configured to control a plurality of switches, each of the plurality of switches configured to selectively couple the output of the supply transistor to at least one of the one or several gates of the one or several output transistors (e.g. see [0037], [0054]-[0057).
Regarding claim 14, Parramon discloses the stimulator circuit amplifies a reference current according to ratio of resistances of a first resistor and a second resistor (e.g. see figure 6, R3, R4).

Regarding claim 16, Parramon discloses a programmer configured to communicate with the pulse generator to create an electrical pulse program (e.g. see see elements 202, 204).
Regarding claim 17, Parramon discloses a remote configured to communicate with the pulse generator to select one of a plurality of electrical pulse programs stored on the pulse generator (e.g. see see elements 202, 204).
Regarding claim 18, Parramon discloses the one of the plurality of pulse programs is configured to control operation of the pulse generator to generate the one or several electrical pulses (e.g. see see elements 202, 204).

Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DiLorenzo (Pub. No.: US 2005/0240242 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri, 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792